Dear Sheriff Mancuso:
You have requested, through your counsel, Rob McCorquodale, an opinion of this office with regard to the retroactivity of the amendments to LSA — R.S. 15:542 made by the Louisiana Legislature in 2007 and effective January 1, 2008. More specifically, you requested whether any retroactivity would apply equally to those convicted as an adult and those adjudged delinquent as a juvenile prior to the effective date of the amendments.
LSA — R.S. 15:542 was amended by Act 460 of the Regular Session of the Louisiana Legislature. The Act specifically provides the following with regard to retroactivity of its provisions:
  The provisions of this Act shall apply to all persons convicted of a sex offense or a criminal offense against a victim who is a minor, as defined in R.S. 15:541, regardless of the date of conviction, with the exception of those persons required to register under previous provisions of law whose obligations to register have been fulfilled and extinguished by operation *Page 2 
of law. Any person under an obligation to register as of the effective date of this Act shall comply with the requirements contained in this Act and shall be given credit for having fulfilled their obligations to register for the length of time equal to their previous registration in compliance with law.
Clearly, any offender (including juveniles transferred to adult court for prosecution) who was convicted as an adult of an offense requiring registration prior to and subsequent to the enactment of the Act is subject to the changes made therein. The only limitation to this application of the law is when the offender was convicted prior to January 1, 2008, the effective date of the Act, and the offender complied with his registration requirements and completed his registration obligations throughout the period required prior to this effective date. In other words, this Act would not revive an offender's obligation to register which was already completed and expired under previous provisions of law prior to January 1, 2008.
As to juvenile offenders adjudicated through the juvenile court system, the retroactivity provision quoted above does not apply. The retroactivity provision specifically states that it applies to persons convicted of a sex offense or a criminal offense against a victim who is a minor, as defined in R.S. 15:541. Since juvenile offenders adjudicated through the juvenile court system are not convicted, the application of Act 460 applies to them only prospectively. That is, only juveniles adjudicated after January 1, 2008, would have to abide by the requirements of registration and notification included in Act 460.
  Sincerely,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ EMMA DEVILLIER ASSISTANT ATTORNEY GENERAL
  ED/jy